                              Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 1 of 13

 Fill in this information to identify the case:

 Debtor name                            Magellan E & P Holdings, Inc.

 United States Bankruptcy Court for the:
                                   Southern District of Texas

 Case number (if known):                 21-31087
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑                                                                   $0.00
         fiscal year to filing date:              From 01/01/2021
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                                 ❑Other

         For prior year:                          From 01/01/2020       to    12/31/2020         ✔ Operating a business
                                                                                                 ❑                                                           $1,724,917.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2019       to    12/31/2019         ✔ Operating a business
                                                                                                 ❑                                                           $3,380,436.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2021          to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2020          to    12/31/2020
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2019          to    12/31/2019
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         22        page 1
                               Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 2 of 13

Debtor           Magellan E & P Holdings, Inc.                                                                         Case number (if known)                  21-31087
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                 Dates              Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.    AFCO                                                   1/4/21                          $20,692.80            ❑Secured debt
        Creditor's name
                                                                                                                      ✔Unsecured loan repayments
                                                                                                                      ❑
                                                                                                                      ❑Suppliers or vendors
         5600 N River Rd Ste 400                                2/1/21
        Street
                                                                3/1/21                                                ❑Services
                                                                                                                      ❑Other
         Rosemont, IL 60018-5187
        City                          State      ZIP Code


 3.2.    Ainsworth Trucking LP                                  2/25/21                         $16,662.03            ❑Secured debt
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
         P.O. Box 10386
        Street
                                                                                                                      ✔Suppliers or vendors
                                                                                                                      ❑
                                                                                                                      ❑Services
                                                                                                                      ❑Other
         Corpus Christi, TX 78460
        City                          State      ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                  Dates              Total amount or value              Reasons for payment or transfer



 4.1.    Boniface Madubunyi                                                                    $255,000.00            Repayment of debt secured by mortgage, deed of
        Creditor's name                                                                                               trust, and security interest
         1100 Uptown Park Blvd
        Street



         Houston, TX 77056-3280
        City                          State      ZIP Code

         Relationship to debtor

         Chairman and Shareholder


 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                 Description of the property                                  Date                      Value of property




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              23          page 2
                               Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 3 of 13

Debtor           Magellan E & P Holdings, Inc.                                                                          Case number (if known)                  21-31087
               Name



 5.1.
        Creditor's name


        Street




        City                            State    ZIP Code

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                 Description of the action creditor took                      Date action was            Amount
                                                                                                                             taken


 5.1.
        Creditor's name
                                                                 XXXX–
        Street




        City                            State    ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                                Nature of case                             Court or agency's name and address                        Status of case

         Antares Underwriting Ltd. v.                                                        USDC, SDTX                                                ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         Magellan                                                                           Name


                                                                                            Street
                                                                                                                                                       ❑Concluded
         Case number

         4:21-CV-00904
                                                                                            City                           State      ZIP Code

 7.2.    Case title                                Nature of case                             Court or agency's name and address                        Status of case

         Manson Construction vs.                                                             USDC, SDTX                                                ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         Magellan                                                                           Name


                                                                                            Street
                                                                                                                                                       ❑Concluded
         Case number

         4:21-CV-00703
                                                                                            City                           State      ZIP Code

 7.3.    Case title                                Nature of case                             Court or agency's name and address                        Status of case

         KLX Energy Services v. Magellan                                                     157th JDC, Harris County                                  ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
                                                                                            Name

         Case number
                                                                                            Street
                                                                                                                                                       ❑Concluded
         2021-13749

                                                                                            City                           State      ZIP Code


Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               24           page 3
                                Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 4 of 13

Debtor            Magellan E & P Holdings, Inc.                                                                       Case number (if known)                 21-31087
                Name


 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.     Custodian’s name and address                           Description of the property                          Value


         Custodian’s name
                                                                 Case title                                           Court name and address
         Street
                                                                                                                     Name

                                                                 Case number                                         Street
         City                          State      ZIP Code



                                                                 Date of order or assignment                         City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑
 9.1.     Recipient’s name and address                           Description of the gifts or contributions                    Dates given          Value


         Recipient’s name


         Street




         City                          State      ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss           Amount of payments received for the loss                        Date of loss      Value of property
        occurred                                                    If you have received payments to cover the loss, for                              lost
                                                                    example, from insurance, government compensation, or
                                                                    tort liability, list the total received.
                                                                    List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                    Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           25          page 4
                              Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 5 of 13

Debtor          Magellan E & P Holdings, Inc.                                                                         Case number (if known)                 21-31087
                Name


 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
     person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
     ❑None


 11.1.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Liskow & Lewis                                           Attorney’s Fee                                                 3/29/2021                      $25,000.00


          Address

         1001 Fannin St Ste 1800
         Street


         Houston, TX 77002-6756
         City                         State     ZIP Code


          Email or website address

         mdrubenstein@liskow.com

          Who made the payment, if not debtor?

         Magellan E & P Holdings, Inc.



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                26          page 5
                              Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 6 of 13

Debtor          Magellan E & P Holdings, Inc.                                                                       Case number (if known)               21-31087
                Name


 13.1.    Who received the transfer?                           Description of property transferred or payments               Date transfer        Total amount or
                                                               received or debts paid in exchange                            was made             value




          Address


         Street




         City                         State     ZIP Code


          Relationship to debtor




 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ❑Does not apply
    Address                                                                                                      Dates of occupancy


 14.1.   2200 West Loop S Ste 1059                                                                             From     03/01/2006           To
         Street



         Houston, TX 77027-3533
         City                         State     ZIP Code



 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                        Nature of the business operation, including type of services the            If debtor provides meals
                                                           debtor provides                                                             and housing, number of
                                                                                                                                       patients in debtor’s care

 15.1.
         Facility name


         Street                                            Location where patient records are maintained(if different from facility    How are records kept?
                                                           address). If electronic, identify any service provider.
         City                     State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                      ❑Electronically
                                                                                                                                      ❑Paper



Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               27    page 6
                                Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 7 of 13

Debtor          Magellan E & P Holdings, Inc.                                                                            Case number (if known)                 21-31087
                Name


 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
        ✔ No.
        ❑
        ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
        ✔No. Go to Part 10.
        ❑
        ❑Yes. Does the debtor serve as plan administrator?
              ❑No. Go to Part 10.
              ❑Yes. Fill in below:
                       Name of plan                                                                         Employer identification number of the plan

                                                                                                            EIN:            –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
        transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
        associations, and other financial institutions.
        ✔None
        ❑
    Financial institution name and address                    Last 4 digits of account         Type of account              Date account was             Last balance
                                                              number                                                        closed, sold, moved,         before closing
                                                                                                                            or transferred               or transfer

 18.1                                                          XXXX–                          ❑Checking
         Name
                                                                                              ❑Savings
                                                                                              ❑Money market
                                                                                              ❑Brokerage
         Street


                                                                                              ❑Other
         City                         State    ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   28    page 7
                                 Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 8 of 13

Debtor           Magellan E & P Holdings, Inc.                                                                             Case number (if known)                 21-31087
                Name


 19.1      Depository institution name and address               Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                               still have it?

                                                                                                                                                             ❑    No
         Name
                                                                                                                                                             ❑    Yes
          Street

                                                                 Address

         City                           State    ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ❑None
 20.1      Facility name and address                             Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                               still have it?

          Public Storage                                        Tom Mebrahtom Debasi                           Furniture, files, and televisions             ❑    No
         Name
          5200 Gulfton
                                                                                                                                                             ✔
                                                                                                                                                             ❑    Yes
          Street


                                                                 Address
          Houston, TX 77081
         City                           State    ZIP Code       8518 Furlong Ln
                                                                 Houston, TX 77071-2423

 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑

    Owner’s name and address                                   Location of the property                        Description of the property                    Value


   Name


   Street




   City                               State     ZIP Code

 Part 12: Details About Environmental Information



         For the purpose of Part 12, the following definitions apply:
                Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
                affected (air, land, water, or any other medium).
                Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
                or utilized.
                Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
                substance.
         Report all notices, releases, and proceedings known, regardless of when they occurred


Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 29         page 8
                           Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 9 of 13

Debtor      Magellan E & P Holdings, Inc.                                                                           Case number (if known)                21-31087
            Name


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                    Court or agency name and address                    Nature of the case                             Status of case

                                                                                                                                                   ❑Pending
    Case number
                                                 Name
                                                                                                                                                   ❑On appeal
                                                                                                                                                   ❑Concluded
                                                 Street




                                                 City                          State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                         Governmental unit name and address                  Environmental law, if known                    Date of notice


   Name                                          Name


   Street                                        Street




   City                  State    ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                         Governmental unit name and address                  Environmental law, if known                    Date of notice


   Name                                          Name


   Street                                        Street




   City                  State    ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           30          page 9
                              Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 10 of 13

Debtor           Magellan E & P Holdings, Inc.                                                                 Case number (if known)             21-31087
                 Name


           Business name and address                Describe the nature of the business                  Employer Identification number
                                                                                                         Do not include Social Security number or ITIN.
 25.1.
                                                                                                        EIN:          –
          Name
                                                                                                         Dates business existed
          Street
                                                                                                        From                   To



          City                   State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
        ❑None
            Name and address                                                                              Dates of service

 26a.1.     Tom Mebrhatom Debesai                                                                        From 09/01/2008          To
           Name
            8518 Furlong Ln
           Street



            Houston, TX 77071-2423
           City                                           State                   ZIP Code

            Name and address                                                                              Dates of service

 26a.2.     Burton Accounting PLC (Amber Perez, CPA)                                                     From 02/01/2016          To
           Name
            1281 Brittmoore Rd
           Street



            Houston, TX 77043-4001
           City                                           State                   ZIP Code



 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
           financial statement within 2 years before filing this case.
           ✔None
           ❑
            Name and address                                                                              Dates of service

 26b.1.
                                                                                                         From                     To
           Name


           Street




           City                                           State                   ZIP Code



 26c.      List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
           ✔None
           ❑




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       31     page 10
                              Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 11 of 13

Debtor           Magellan E & P Holdings, Inc.                                                                     Case number (if known)                 21-31087
                 Name


            Name and address                                                                                    If any books of account and records are
                                                                                                                unavailable, explain why
 26c.1.


           Name


           Street




           City                                               State                   ZIP Code




 26d. Listall financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
     a financial statement within 2 years before filing this case.
     ✔None
     ❑
            Name and address

 26d.1.
           Name


           Street




           City                                               State                   ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                Date of                The dollar amount and basis (cost, market, or
                                                                                                 inventory              other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                                 Address                                                    Position and nature of any interest      % of interest, if any


    Raymond Lagarde                     3518 Urban Woods Trail Houston, TX 77008                   President,                               0.00 %

    Richard Mdubunyi                    1100 Uptown Park Blvd. Houston, TX 77056                    CFO/Director, Stock                     0.50 %

    Arlene Lewis                        6222 Yarwell Drive Houston, TX 77096                       Executive Admin. ,                       0.00 %




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             32         page 11
                             Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 12 of 13

Debtor          Magellan E & P Holdings, Inc.                                                                       Case number (if known)                 21-31087
                Name


    Tom Mebrahtom Debesai              8518 Furlong Lane Houston, TX 77071                          Accountant,                              0.00 %

    Boniface Madubunyi                 1100 Uptown Park Blvd Houston, TX 77056-3280                 Chairman/Director, Stock                 99.50 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                                Address                                                     Position and nature of any        Period during which
                                                                                                    interest                          position or interest was held



                                                                                                ,                                         From
                                                                                                                                          To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ✔ No
     ❑
     ❑Yes. Identify below.
          Name and address of recipient                                            Amount of money or                 Dates                  Reason for providing
                                                                                   description and value of                                  the value
                                                                                   property

 30.1.
         Name


         Street




         City                                      State          ZIP Code


          Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                              Employer Identification number of the parent corporation

                                                                                                        EIN:           –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                                    Employer Identification number of the pension fund

                                                                                                        EIN:           –

 Part 14: Signature and Declaration




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              33         page 12
                           Case 21-31087 Document 24 Filed in TXSB on 04/09/21 Page 13 of 13

Debtor      Magellan E & P Holdings, Inc.                                                                           Case number (if known)                21-31087
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         04/08/2021
                      MM/ DD/ YYYY




           ✘ /s/ Richard Madubunyi
               Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                        Chief Financial Officer



         Printed name                          Richard Madubunyi



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              34          page 13
